DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it refers to purported merits of the invention (lines 5-6).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
The word “own” has been used throughout the specification and in claims 2-3, 9-16 and 20. However, the usage in this application is inconsistent with the accepted meaning of the word “own”: belonging to oneself or itself –usually used following a possessive case or possessive adjective (www.m-w.com). The claims are therefore indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger 8,549,828.

Independent Claim 1: Burger discloses work equipment (10), comprising: 
a work equipment main body (body of combine harvester 12) including a first travel unit (driven wheels of combine harvester 12), a first travel drive unit (engine, not shown, col. 1, ln. 40) for driving the first travel unit, a first energy source (fuel) for supplying energy to the first travel drive unit, and a work unit (harvesting header, not shown); and 
a container device (14, 16) including a second travel unit (32), a second travel drive unit (26) for driving the second travel unit, a second energy source (fuel) for supplying energy to the second travel drive unit, and a collected article container unit (14) configured to store an article collected by the work unit, the container device being detachably connected (via 36) to the work equipment main body and being configured to travel by itself in a detached state by using the second travel unit (see col. 5, lns. 2-7), as per claim 1. 

Dependent Claim 8: Burger further discloses wherein the work unit (combine harvester header, not shown, inherent to combine harvesters 12) is provided with a cutting blade (associated cutter of the combine harvester header) for mowing, and the collected article is grass clippings (Please Note: A claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article, in this case grass, worked upon by the claimed structure does not impart patentability to the claims.), as per claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger.

Dependent Claim 7: Burger further discloses wherein the second travel unit (32) of the container device (14, 16) is provided with at least a pair of drive wheels (32, 32) on either side thereof, and the second travel drive unit (26) is provided with motors (60, 60) for individually driving the drive wheels, as per claim 7.
However, Burger discloses wherein the motors are hydraulic motors and fails to disclose wherein the motors are electric motors, as per claim 7.
The examiner takes official notice that electric and hydraulic motors are old and well-known alternatives to each other such that one having ordinary skill in the art before the effective filing date of the claimed invention to would substitute electric motors for Burger’s hydraulic motors as desired. 


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Schopen DE 102008061333 A1.
  
Dependent Claim 2: The device is disclosed as applied above. Burger further discloses wherein the second travel unit (32) of the container device (14, 16) is provided with at least a pair of drive wheels (32, 32) on either side thereof, and the second travel drive unit is provided with motors (60, 60) for individually driving the drive wheels, as per claim 16.
However, Burger fails to disclose wherein the container device includes an own position detection unit for detecting an own position, and a control unit for controlling the second travel drive unit so as to travel to and back from a prescribed collected article destination based on the own position detected by the own position detection unit, as per claim 2;
wherein the container device further includes an environment detection unit for detecting an environment surrounding the container device, and the control unit is configured to determine a travel route to the collected article destination based on the environment surrounding the container device detected by the environment detection unit, as per claim 3;
wherein the motors for individually driving the drive wheels are electric motors, as per claim 16.
Schopen discloses wherein remote control of a vehicle and autonomous control of the vehicle are equivalents to each other. With regard to autonomous control, Schopen discloses wherein the device includes an own position detection unit (“GPS”) for detecting an own position, and a control unit (“computer unit”/”control device”) for controlling the travel drive unit (“pivotally mounted wheels”) so as to travel to and back from a prescribed destination based on the own position detected by the own position detection unit, as per claim 2;
wherein the device further includes an environment detection unit (“camera” or “ultrasound/IR/laser”) for detecting an environment surrounding the device, and the control unit (“computer unit”/”control device”) is configured to determine a travel route to the destination based on the environment surrounding the device detected by the environment detection unit, as per claim 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute autonomous control for remote control as taught Schopen that the two types of control are interchangeable means of controlling devices. 
Furthermore, with regard to claim 16, the examiner takes official notice that electric and hydraulic motors are old and well-known alternatives to each other such that one having ordinary skill in the art before the effective filing date of the claimed invention to would substitute electric motors for Burger’s hydraulic motors as desired. 

Allowable Subject Matter
Claims 4-6, 9-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        June 7, 2022